Citation Nr: 1755611	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-30 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a cartilage condition of the right knee.

2.  Entitlement to a disability rating in excess of 10 percent for limitation of motion of the right knee.

3.  Entitlement to a disability rating in excess of 10 percent for instability of the right knee.

4.  Entitlement to an effective date earlier than July 8, 2013 for instability of the right knee.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to October 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

These matters were previously before the Board, and, in August 2014 and May 2015, the Board remanded these matter for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.


FINDINGS OF FACT

1.  The Veteran's right knee manifested a semilunar cartilage condition resulting in locking and effusion throughout the period on appeal.

2.  The Veteran's right knee manifested in mild instability of the right knee throughout the period on appeal, but it did not manifest in moderate or severe instability throughout the period on appeal.

3.  The Veteran's right knee has not manifested in ankylosis, impairment of the tibia and fibula, genu recurvatum, flexion limited to 30 degrees or less or extension limited to 10 degrees or more throughout the period on appeal.

4.  The Veteran's currently service-connected disabilities do not prevent him from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent for a cartilage condition of the right knee have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2017).

2.  The criteria for a disability rating in excess of 10 percent for limitation of motion of the right knee have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2017).

3.  The criteria for a disability rating in excess of 10 percent for instability of the right knee have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).

4.  The criteria for a disability rating of 10 percent for instability of the right knee have been met from July 15, 2008 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).

5.  The criteria for TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The Board notes that this matter was previously remanded to first provide the Veteran with a personal hearing before the Board, and then, following the hearing, to associate additional treatment records with the claims file, and to provide the Veteran with an additional VA examination.  These developments have been completed in substantial compliance with the Board's remand instructions.
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Right Knee

At issue is whether the Veteran is entitled to increased disability ratings for his right knee disability.  The weight of the evidence indicates that the Veteran is entitled to a disability rating of 20 percent for a cartilage condition of the right knee.  Additionally, he is entitled to an effective date of July 15, 2008 for a disability rating of 10 percent for instability of the right knee.  Increased disability ratings for the Veteran's disabilities of the right knee are otherwise denied.

The Veteran first filed for service connection in July 2008, and, in August 2009, the RO granted service connection and assigned a disability rating of 10 percent effective the date the claim was received based on limitation of motion.  The Veteran appealed.  During the pendency of the appeal, the Veteran's right knee disability was increased to 20 percent based on a cartilage condition that resulted in locking, pain, and effusion into the joint.  Subsequently, the Veteran was reassigned two disability ratings of 10 percent in place of a single disability rating of 20 percent; one for instability of the right knee and one for limitation of motion.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's knee disabilities are evaluated pursuant to the diagnostic codes applicable to degenerative arthritis, the knee, and the leg; which are Diagnostic Codes 5003, 5256-5263.  38 C.F.R. § 4.71a.  

At the outset, the Board notes that the Veteran should have been granted a separate disability rating of 20 percent for a cartilage condition of the right knee rather than increasing the disability rating for limitation of motion of the right knee from 10 percent to 20 percent.  Additionally, the Board notes that VA examinations in July 2009, February 2010, and July 2013 all noted that the Veteran manifested residuals of semilunar cartilage condition including effusion, locking, and swelling.  As such, a separate disability rating of 20 percent for a cartilage condition of the right knee is granted effective the date the original claim was received.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  This is in excess of the maximum disability rating provided under Diagnostic Code 5259 (symptomatic of removal of semilunar cartilage), and, therefore, Diagnostic Code 5259 does not provide an adequate basis for an increased disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The Board notes that Diagnostic Codes 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula) and 5263 (genu recurvatum) are not raised by the record, because, the Veteran has not been diagnosed with or claimed to have ankylosis, an impairment of the tibia or fibula, or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Code 5256, 5262, 5263.

Additionally, Diagnostic Code 5003 (limitation of motion) is not raised by the record either.  The Veteran has been provided a disability rating of 10 percent for limitation of motion of the right knee.  Diagnostic Code 5003 does provide for a disability rating of 20 percent for limitation of motion of multiple major joints or joint groups, but the disability rating only evaluates the Veteran's right knee.  As such Diagnostic Code 5003 does not provide an adequate basis for an increased disability rating either.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.  

Under Diagnostic Code 5257, a disability rating of 10 percent is assigned for slight recurrent subluxation or lateral instability, and a disability rating of 20 percent is assigned for moderate recurrent subluxation or lateral instability.  A disability rating of 30 percent is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5260, a disability rating of 10 percent is assigned when flexion is limited to 45 degrees, and a disability rating of 20 percent is assigned when flexion is limited to 30 degrees.  A disability rating of 30 percent is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a disability rating of 10 percent is assigned when extension is limited to 10 degrees, and a disability rating of 20 percent is assigned when extension is limited to 15 degrees.  A disability rating of 30 percent is assigned when extension is limited to 20 degrees, and a disability rating of 40 percent is assigned when extension is limited to 30 degrees.  Finally, a disability rating of 50 percent is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Veteran's treatment records and personal statements indicate that his right knee symptoms have included: pain, limited range of motion, swelling, effusion, and instability.

The Veteran underwent a VA examination in July 2009 at which he reported pain, stiffness, and swelling in his right knee which he noted had become progressively worse over time with weekly painful flare-ups.  The Veteran claimed that pain in his right knee increased after the following physical activities: walking up and down steps, bending, standing five to 10 minutes; and sitting for more than 15 minutes.  The examiner noted that the Veteran used assistive devices.  The examiner observed crepitus, suprapatellar tenderness to palpation, pain with range of motion, and effusion.  The examiner indicated that the knee was stable.  The Veteran's flexion was measured to 140 degrees, and his extension was measured to zero degrees.  The Veteran was able to perform three repetitions of range of motion testing, and pain, weakness, lack of endurance, fatigue, and incoordination additionally limited the Veteran's flexion to 120 degrees.  Muscle strength testing was normal.

A September 2009 private medical opinion suggested that the Veteran's right knee prevented him from standing for long periods of time.

The Veteran underwent an initial evaluation for physical therapy in January 2010.  He had muscle weakness in his right knee and his range of motion was memorialized as: "80 degrees flexion/20 degrees."

The Veteran underwent another VA examination in February 2010 at which he reported giving way, instability, pain, stiffness, weakness, incoordination, decreased speed, popping, swelling, warmth, swelling, tenderness, and severe flare-ups for one to two days per week caused by prolonged walking; prolonged sitting; prolonged standing; and going up and down steps.  The examiner noted that the Veteran used assistive devices.  The examiner observed bony  joint enlargement, crepitus, effusion, tenderness, pain at rest, weakness, guarding of movement, clicks or snaps, grinding, and patellar abnormality.  McMurray's test was positive.  The Veteran's flexion was to 140 degrees, and his extension was to zero degrees.  The Veteran was able to perform three repetitions of range of motion testing, after which his flexion was further limited to 125 degrees.

A September 2010 private medical opinion indicated that the Veteran manifested recurrent pain and stiffness in his knees.

An April 2011 SSA adult functioning report indicates that the Veteran's medical conditions impact his ability to lift, squat, bend, stand, walk, sit, kneel, and climb stairs.  The Veteran indicated that he could walk approximately half a block before needing to rest for 10 minutes.

A May 2011 SSA physical residual functional capacity assessment indicates that the Veteran has the following physical capabilities: ability to occasionally lift or carry 20 pounds; ability to frequently lift or carry 10 pounds; ability to stand or walk less than one hour per day; ability to sit for about six hours in an eight hour workday; limited ability to push or pull with lower extremities; ability to occasionally climb stairs, stoop, kneel, crouch, and crawl.

An August 2011 VA treatment record indicates that the Veteran's range of motion was from five degrees to 105 degrees.

The Veteran underwent another VA examination in July 2013.  The Veteran reported weakness, constant, right knee pain, swelling, buckling, and giving way.  The examiner observed swelling and tenderness with palpation.  The examiner noted that the Veteran  used assistive devices.  The Veteran's flexion was measured to 80 degrees, and his extension was measured to zero degrees.  The Veteran was able to perform three repetitions of range of motion testing without additional loss of range of motion.  The examiner indicated that the Veteran manifests the following functional loss: less movement, weakened movement, pain on movement, and swelling.  Muscle strength testing was less than normal strength, but the Veteran was able to perform active movement against some resistance.  Anterior and posterior instability testing  was normal, but medial-lateral instability testing was not normal. 

The Veteran testified at a personal hearing before the Board in February 2015 that his knee disabilities had increased in severity since his most recent VA examination, because his knee had less stability resulting in difficulty maintaining his balance and occasional falls.  The Veteran also stated that he used assistive devices such as a cane and a knee brace.  The Veteran also claimed that it was very difficult for him to move or flex his knee.  See Transcript.

The Veteran underwent a VA examination in December 2015 at which he reported weakness, constant pain, swelling, buckling, instability, and giving way, and the Veteran claimed he had difficulty standing more than 10 minutes and walking more than one half a mile.  The examiner indicated that the Veteran used assistive devices.  The Veteran's flexion was measured to 80 degrees, and his extension was measured to zero degrees.  The Veteran was able to perform three repetitions of range of motion testing without additional loss of range of motion.  The examiner indicated that there was pain on weight bearing, but muscle strength testing revealed normal results.  Joint stability tests yielded normal results.  The examiner indicated that it was impossible to state without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time or during flare-ups.  

The weight of the evidence indicates that the Veteran is not entitled to a disability rating in excess of 10 percent for instability of the right knee.  In order to meet the criteria for a disability rating in excess of 10 percent, the Veteran must manifest moderate or severe instability.  The Board notes that the Veteran's statements and treatment records indicated that he manifested instability of the right knee.  Instability testing during VA examinations in July 2009 and December 2015, however, suggested normal results.  Additionally, instability testing during July 2013 indicated abnormal results for the medial-lateral instability test, but the results of other instability testing was normal.  As such, the weight of the evidence suggests that to the extent the Veteran experiences instability in his right knee, it is slight enough as to consistently avoid detection during most joint instability testing during the period on appeal.  As described, the weight of the evidence does not indicate that the Veteran manifested moderate or severe instability during the period on appeal.  

The Board notes that the effective date for the assignment of a disability rating of 10 percent for instability of the right knee does not extend throughout the entire period on appeal.  The Board finds that the effective date should be assigned effective the date of the Veteran's original claim, because a February 2010 VA examination indicated that the McMurray's test was positive for instability; and the record contains competent reports of slight instability by the Veteran throughout the period on appeal.

The weight of the evidence indicates that the Veteran is not entitled to an increased disability rating or an additional minimal compensable disability for loss of range of motion.  In order to meet the criteria for an increased disability rating due to limitation of motion, the Veteran's flexion of the right knee must have been limited to 30 degrees or less, or his extension must be limited to 10 degrees or more.  The Veteran's flexion and extension were measured multiple times throughout the period on appeal, but the Veteran never met either of the above requirements.  As such, entitlement to an increased disability rating or an additional minimal compensable disability rating for loss of range of motion of the right knee is denied.

The Board notes that a January 2010 treatment record memorialized the Veteran's range of motion of the right knee as "80 degrees flexion/20 degrees."  Nevertheless, this is not an adequate basis for an increased disability rating, because it is unclear from the medical records exactly what the memorialization means.  Moreover, there was no indication a goniometer was used as would be required by VA regulations. Without further support in the medical records or a range of motion measurement indicating that the Veteran's range of motion was similarly limited during this period of time however; the Board must conclude that this evidence is ambiguous, and, therefore, it does not indicate that it is at least as likely as not that this evidence indicates that the Veteran is entitled to an increased disability rating, even on a staged basis.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.

The weight of the evidence indicates that the Veteran has manifested additional functional impairment, but it was not sufficient to warrant an increased disability rating.  VA examinations in July 2009 and February 2010 indicated that the Veteran's range of motion was reduced after three repetitions of range of motion testing.  Additionally, a July 2013 VA examination indicated that the Veteran had less than normal muscle strength, and that the examiner opined that the Veteran manifested the following functional loss: less movement, weakened movement, pain on movement, and swelling.  Nevertheless even after accounting for the Veteran's additional loss of range of motion in July 2009 and in February 2010, the Veteran's range of motion measurements were still well in excess of the minimal limitations for an increased disability rating.  Additionally, in spite of the Veteran's muscle weakness, he was still able to perform active movement against resistance in July 2013, and muscle testing results were normal in July 2009 and December 2015.  

Here, the weight of the probative evidence of record indicates that the Veteran is entitled to a disability rating of 20 percent for a cartilage condition of the right knee.  Additionally, the Veteran is entitled to an effective date of July 15, 2008 for a disability rating of 10 percent for instability of the right knee.  Increased disability ratings for the Veteran's disabilities of the right knee are otherwise denied.

TDIU

The Veteran contends that he is entitled to TDIU.  The Veteran has currently only been granted service connection for the disabilities of his right knee as discussed above.  The weight of the evidence indicates that the Veteran is not entitled to TDIU, because the Veteran's service-connected disabilities do not prevent him from securing and maintaining substantially gainful employment.  38 C.F.R. § 4.16.

A June 2009 private medical opinion indicates that the Veteran was totally incapacitated from any kind of work, but the opinion suggested that this was due to stage IV cancer rather than his knee condition.

The Veteran underwent a VA examination in July 2009 at which he claimed that his knee condition interfered with getting a job, because he could not stand or do any lifting due to pain in his right knee.

A September 2009 SSA physical residual functional capacity assessment indicates that the Veteran could occasionally lift 50 pounds; frequently lift 25 pounds; stand or walk about six hours in an eight hour work day; sit for about six hours in an eight hour work day; and push or pull an unlimited amount.  No postural limitations were established.

A September 2009 private medical opinion indicates that the Veteran's right knee prevents him from standing for long periods of time, and that the Veteran was unemployable.

An October 2009 SSA vocational analysis indicates that the Veteran was capable of performing medium physical labor, and he was not limited for light physical labor or sedentary labor.  

The Veteran filed an application for TDIU in November 2009, asserting that his right knee prevented him from securing and maintaining substantially gainful employment, and that he had last been employed in 2007.  The Veteran denied receiving any additional training after he became too disabled to work, but the Veteran indicated that he had four years of college.

A December 2009 private medical opinion indicates that the Veteran was totally disabled from any type of gainful employment due to a variety of medical conditions including his right knee, but also including cancer, diabetes, and a spinal condition.

A February 2010 SSA physical residual functional capacity questionnaire indicated that the Veteran was incapable of even low stress jobs, and that the Veteran could only sit, stand, or walk for less than two hours per day.  The questionnaire also indicated that the Veteran could occasionally lift 10 pounds or less, but he could never lift 20 pounds or more.

The Veteran underwent another VA examination in February 2010 at which he reported that his usual occupation was as a chalk mine production worker, but that he had been unemployed for two to five years after he being laid off.  The examiner opined that the Veteran's knees caused decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength, lower extremity pain, and the examiner indicated that these problems would result in increased absenteeism at work.

A July 2010 unfavorable SSA decision indicates that the Veteran had a college education.

A September 2010 private medical opinion indicates that the Veteran was totally disabled from any type of gainful employment, and that the Veteran would not benefit from any form of job training.

The Veteran filed another application for TDIU in September 2010, again asserting that his right knee prevented him from securing and maintaining substantially gainful employment, and that he had last been employed in 2007.  The Veteran denied receiving any additional training after he became too disabled to work, but the Veteran indicated that he had four years of college.

An April 2011 SSA adult function report indicates that the Veteran's medical conditions impact his ability to lift, squat, be, stand, walk, sit, kneel, climb stairs, see, memorize material, and complete tasks.  The Veteran indicated that he had walked approximately half a block before needing to rest for 10 minutes.

A May 2011 SSA vocational analysis indicates that the Veteran was capable of performing light physical labor, and he was not limited to sedentary labor.  Nevertheless, the analysis also indicated that the Veteran was restricted from standing or walking more than one hour per day, because such activity significantly erodes the sedentary occupational base.

A May 2011 SSA work history report indicates that the Veteran worked as a technician at a hospital from 1987 to 2000 and as a machine operator in a chalk mine company from 2001 to 2007.  

A May 2011 physical residual functional capacity assessment indicates that the Veteran has the following physical capabilities: ability to occasionally lift or carry 20 pounds; ability to frequently lift or carry 10 pounds; ability to stand or walk no more than one hour per day; ability to sit for about six hours in an eight hour workday; limited ability to push or pull with lower extremities; ability to occasionally climb stairs, stoop, kneel, crouch, and crawl.

The Veteran underwent another VA examination in July 2013.  The examiner indicated that the Veteran's right knee impacts his ability to work by causing pain and difficulty walking.

The Veteran testified at a personal hearing in February 2015.  The Veteran indicated that he had last been employed in 2007, and that he was currently unemployed due in part to is knee conditions.  See Transcript.

The Veteran underwent another VA examination in December 2015.  The Veteran reported that he worked as an anesthesia technician from 1983 to 1998 and as a chalk mine laborer from 1998 to 2008.  The examiner opined that the Veteran was limited from standing, walking, climbing ladders, squatting, kneeling, carrying, lifting, pushing, and pulling.

A July 2016 VA memorandum indicated that employment was not reasonably feasible for the Veteran in light of his service-connected and nonservice-connected disabilities.

The weight of the evidence indicates that the Veteran's service-connected right knee disability does not prevent him from securing and maintaining substantially gainful employment.  The Veteran's right knee disability clearly hampers his ability to perform physical labor.  Nevertheless, the weight of the evidence of record does not suggest that the Veteran's right knee disabilities alone prevent him from securing sedentary employment, because the evidence of record does not contain an explanation of how a knee disability (which results in difficulty standing and walking) prevents the Veteran from performing occupational tasks at a seated position.  Moreover, the Veteran's level of education, which includes four years of college, suggests that the Veteran could obtain substantially gainful sedentary employment.  

The Board notes the private medical opinions of record suggesting that the Veteran's right knee disabilities prevent gainful employment.  Nevertheless, these opinions are inconsistent.  Sometimes they suggest that the Veteran's right knee disability alone prevents employment, and, at other times, they suggest that the Veteran's nonservice-connected disabilities contribute to the Veteran's inability to work.  Additionally, none of these opinions contain an explanation of how a knee disability alone prevents work at a seated position.  

The Board also notes that the Veteran has been granted SSA benefits, but such a determination is not dispositive, because SSA uses different legal standards and quanta of proof; and SSA takes into consideration evidence that the Board cannot such as age and nonservice-connected disabilities.  

The Board also notes that a July 2016 memorandum indicates that the Veteran cannot be feasibly rehabilitated to perform labor, but this determination also took into consideration nonservice-connected disabilities as well.  

Here, the weight of the probative evidence of record simply fails to demonstrate that the Veteran's service connected right knee disability prevents him from securing and maintaining substantially gainful employment.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to TDIU is denied.


ORDER

A disability rating of 20 percent for a cartilage condition of the right knee is granted effective July 15, 2008 is granted; subject to the laws and regulations governing the payment of VA monetary benefits.

An effective date of July 15, 2008 for the 10 percent rating for instability of the right knee is granted; subject to the laws and regulations governing the payment of VA monetary benefits.

An increased disability rating or ratings for the Veteran's disabilities of the right knees are otherwise denied.

TDIU is denied.



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


